KINETICS MUTUAL FUNDS, INC. and KINETICS PORTFOLIOS TRUST FOURTH AMENDMENT TO THE CUSTODY AGREEMENT THIS FOURTH AMENDMENT dated as of this 18th day ofDecember, 2009, to the Custody Agreement, dated as of June 26, 2006, as amended December 15, 2006, March 5, 2007 and December 6, 2007, is entered into by and among Kinetics Mutual Funds, Inc., a Maryland corporation, Kinetics Portfolios Trust, a Delaware business trust and U.S. Bank National Association, a national banking association organized and existing under the laws of the United States of America with its principal place of business at Cincinnati, Ohio. RECITALS WHEREAS, the parties have entered into a Custody Agreement dated as of June 26, 2006, as previously amended (the “Agreement”); and WHEREAS, the parties desire to amend the Agreement; and WHEREAS, Article 14.2 of the Agreements allows for its amendment by a written instrument executed by the parties; NOW, THEREFORE, the parties agree as follows: Exhibit D, the list of funds and the fee schedule of the Agreement, is hereby superseded and replaced with Exhibit D attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KINETICS MUTUAL FUNDS, INC. U.S. BANK NATIONAL ASSOCIATION By: /s/ Jay Kesslen By: /s/ Michael McVoy Name: Jay Kesslen Name: Michael R. McVoy Title: Vice President Title: Vice President KINETICS PORTFOLIOS TRUST By: /s/ Leonid Polyakov Name: Leonid Polyakov Title: Treasurer Exhibit D to the Custody Agreement – Kinetics Mutual Funds, Inc., Kinetics Portfolios Trust at December, 2009 Annual Fee Schedule – Domestic Funds/Portfolios Separate Series of Kinetics Mutual Funds, Inc./Kinetics Portfolios Trust Name of Series The Medical Fund/The Medical Portfolio The Internet Fund/The Internet Portfolio The Global Fund/The Global Portfolio The Paradigm Fund/The Paradigm Portfolio The Tactical Paradigm Fund The Small Cap Opportunities Fund/The Small Cap Opportunities Portfolio The Kinetics Government Money Market Fund/The Kinetics Government Money Market Portfolio The Market Opportunities Fund/The Market Opportunities Portfolio The Water Infrastructure Fund/The Water Infrastructure Portfolio The Multi-Disciplinary Fund/The Multi-Disciplinary Portfolio Annual fee based upon market value basis point per year Minimum annual fee per fund $ Investment transactions (purchase, sale, exchange, tender, redemption, maturity, receipt, delivery): $ per book entry security (depository or Federal Reserve system) $ per definitive security (physical) $ per mutual fund trade $ per Euroclear $ per principal reduction on pass-through certificates $ per option/futures contract $ per variation margin $per Fed wire deposit or withdrawal $ per repurchase transaction Variable Amount Demand Notes:Used as a short-term investment, variable amount notes offer safety and prevailing high interest rates.Our charge, which is %, is deducted from the variable amount note income at the time it is credited to your account. Plus out-of-pocket expenses, and extraordinary expenses based upon complexity Fees and out-of-pocket expenses are billed to the fund monthly, based upon market value at the beginning of the month
